Title: To James Madison from Isaac Cox Barnet, 24 November 1802 (Abstract)
From: Barnet, Isaac Cox
To: Madison, James


24 November 1802, Antwerp. Notes that in his letter of 10 Sept. he acknowledged receipt of JM’s 22 June letter enclosing his commission. Had expected to be in Antwerp by October but had difficulties disposing of his house and moving his family. Left Bordeaux on 9 Oct. and did not reach Antwerp until 11 Nov. owing to family illness. Has been well received by the prefect, d’Herbouville, as well as by other authorities and foreign residents who welcomed him as “the first Commercial Agent to Antwerp.” Only two American ships, the Success of New York, condemned as unseaworthy, and the Respect of Salem, bound for the Cape Verde Islands, are in port. Trade in Antwerp is “very dull,” and he is “much disappointed in the local Situation.” Antwerp is situated so as to be “in a few years, one of the first trading ports of Europe,” but this will require free transit, which the government is not disposed to grant. Wharves have inadequate loading facilities; “narrow, Shallow Canals” are unsatisfactory for wintering; and “the ignorance of the pilots and supposed jealousy of the Dutch together with the want of Bouys & marks in the River” cause frequent accidents. Was told buoys will be provided in the spring and “measures are taking to provide fit Pilots,” but “the repairing and augmenting of Warves, enlarging of canals and making a Basin” are long-term projects that will not “find sufficient encouragement from the Chest of the Nation.” Resident foreign merchants are discouraged at the collapse of prospects once “greatly elevated” by the expectation of free transit. The Dutch are profiting from the “Shackles on this port” as they supply countries along the Rhine, while “considerable contraband trade is carried on” near Antwerp. “The only public Stores are a few churches, and the private ones are not Sufficient for the probable wants of the Merchants.” House rent is “exhorbitantly high” and decent houses difficult to find. This is “doubly so for Strangers and next to impossibility for the french,” whom residents still resent in spite of the prefect’s efforts to work for their interest and encourage trade. Fears residents see “with a jealous eye” all settlement by foreigners and would rather keep their old business ways than be “dazzled” by more efficient methods. The rise in price of “every article of consumption” has led the poor to feel this way also. “In Short the Merchants here have no enterprize—the capitalists no public Spirit—and the people at large no confidence nor good will towards their present rulers; and a very large proportion of the riches of the Netherlands are kept in foreign funds, which a well Settled order of things only can recall.” Local manufacturers “are in a languid state” and will be unable to provide return cargoes for American shipping in the near future unless encouraged by the government. “The present high price of Grain has put a Stop to the Distilleries of Geneva which may one day be shipped here on better terms than from Holland.”
“The Prefet, in his Statistique of this Department, says of the people that ’they have … the love of independence.… It is difficult to obtain any thing of them by other means than by persuasion. Bad treatment irritates them—injustice renders them indignant. Slow in giving their confidence, when it is obtained, you may count upon the continuation of their attachment. They easily give way to hatred, and this Sentiment is … as durable as that of friendship. They deal with good faith—are plain in their manners, united in their families.… Their children enjoy great liberty and it is rare to see disunion among them.
“‘The artisans are … industrious. All the arts may prosper among them because they have the germ; but there must be a vehicle to draw them out of a kind of Stupor which belongs perhaps only to political circumstances of which the Country has been the Sport since two hundred years.… The inhabitants … are tenacious of their old habits;… they shun novelty.… They go every evening to their Estaminet [tavern] to smoak, chat and drink Beer.… The inhabitants … are religious; they are slaves to their word; in short, if deplorable circumstances … have forced them to shew … aversion for the french, this impression, which is daily weakning,… will be totally annihilated as soon as peace & Commerce shall have realized the hopes which ought to be conceived of the Union.… The Antwerpers are calm, silent, reserved by habit, as well as by taste; they are no longer the same people during the Carnaval. The most grotesque masquerades, the most costly disguises amuse them to madness. In these days of happiness, pleasure is the sole affair.’”
Observes that based on his own short stay, the prefect’s description is “as flattering a picture” as could be drawn. Only foreigners will entertain foreigners, as they bring trade and prosperity, which alone will reconcile them to local inconveniences and “this unpleasant climate.” Will send a copy of the prefect’s report, a plan of the city, and a chart of the Schelde by the first direct conveyance. JM’s “interesting pacquet of June” was the last he received; awaits a reply to his 30 June letter and is anxious to learn if JM has accepted his drafts. Will defer the petition therein mentioned, hoping to obtain JM’s “patronage and support.”
 

   
   RC (DNA: RG 59, CD, Antwerp, vol. 1). 5 pp. Docketed by Wagner.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:567.



   
   Charles-Joseph-Fortuné, marquis d’Herbouville (1756–1829), was prefect of the district of Deux-Nèthes, of which Antwerp was the capital, from 1800 to 1805 (Tulard, Dictionnaire Napoléon, p. 874).



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:352.



   
   A full transcription of this document has been added to the digital edition.

